UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6576



JAMES DEVON POWELL,

                                                Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA;        JOSEPH   BROOKS,
Warden, FCI Petersburg,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-04-37-2)


Submitted:   August 12, 2004                 Decided:   August 18, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Devon Powell, Appellant Pro Se. Paul Joseph McNulty, United
States Attorney, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Devon Powell appeals the district court’s order

denying his motion to restrain or enjoin prison officials from

collecting court-ordered restitution and denying his motion for

reconsideration.      We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Powell v. United States, No. CA-04-37-2

(E.D. Va. Mar. 8, 2004 & Mar. 24, 2004).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -